DETAILED ACTION
1.	This action is responsive to the communication filed on November 21, 2019.  Claims 1-21 are pending.  At this time, claims 1-21 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,528,485 B2.  Although the conflicting claims are not identical, they are not patentably distinct from the two inventions have similar subject matter, especially relating to method and apparatus for sharing security metadata memory space proposes a technique to allow metadata sharing two different encryption techniques. A section of memory encrypted using a first type of encryption and having first security metadata associated therewith is converted to a section of memory encrypted using a second type of encryption and having second security metadata associated therewith. At least a portion of said first security metadata shares a memory space with at least a portion of said second security metadata for a same section of memory.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
8.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ndu; Geoffrey et al.  (US 20180011802 A1), and further in view of Prahlad; Anand et al. (US 9098542 B2).
a.	Referring to claim 1:
		i.	Ndu teaches a computer system, comprising: system memory circuitry; enclave memory circuitry; memory controller circuitry communicatively coupled to the system memory circuitry and to the enclave memory circuitry (see Figure 1 of Ndu), the memory controller circuitry to:
(1)	encrypt each of a plurality of memory pages stored in the system memory circuitry using a first encryption method, the first encryption method having a first metadata associated therewith (see paragraph [0009-0010, 0033] of Ndu);
(2)	store the first metadata in a portion of a frame associated with the respective memory page (see paragraph [0016] of Ndu); and
(3)	transfer at least one of the plurality of memory pages from the system memory circuitry to the enclave memory circuitry responsive to receipt of a request from an operating system executed by processor circuitry communicatively coupled to the memory controller circuitry (see paragraph [0032] of Ndu); and
(4)	encrypt the at least one memory page transferred from the system memory circuitry to the enclave memory circuitry using a second encryption method different from the first encryption method, the second encryption method having a second metadata associated therewith (see paragraph [0009-0010, 0033] of Ndu); and
(5)	replace at least a portion of the first metadata stored in the portion of the frame associated with the respective memory page with the second metadata (see the combination of teaching betwee Ndu and Prahlad; see column 5, lines 4-22 of Prahlad)
in column 5, lines 4-22 of Prahlad.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Ndu with the teaching of Prahlad for configuring to update the plurality of records in the metabase based at least in part on the metadata obtained from the data object (see column 5, lines 51-53 of Prahlad).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Ndu with the teaching of Prahlad for configuring to initially populate the metabase by traversing the at least one storage device to access available metadata associated with the data objects (see column 5, lines 57-60 of Prahlad).
b.	Referring to claim 2:
		i.	The combination of teaching between Ndu and Prahlad teaches the claimed subject matter.  Ndu and Prahlad further teach:
(1)	transfer at least one memory page from the enclave memory circuitry to the system memory circuitry responsive to receipt of a request from the operating system executed by the processor circuitry (see paragraph [0032] of Ndu); encrypt the at least one memory page transferred from the enclave memory circuitry to the system memory circuitry using the first encryption method (see paragraph [0009-0010, 0033] of Ndu); and replace at least a portion of the second metadata stored in the portion of the frame associated with the respective memory page with the first metadata  (see column 5, lines 4-22 of Prahlad).
c.	Referring to claims 8-9:

d.	Referring to claims 15-16:
i.	These claims consist non-transitory storage device that includes instructions that, when executed by controller circuitry that have limitations that are similar to claims 1-2, thus they are rejected with the same rationale applied against claims 1-2 above.
10.	Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ndu; Geoffrey et al.  (US 20180011802 A1), in view of Prahlad; Anand et al. (US 9098542 B2), and further in view of Blom; Rolf et al. (US 20070130470 A1).
a.	Referring to claims 3-4, 10-11, 17-18:
		i.	Although the combination of teaching between Ndu and Prahlad teaches the claimed subject matter, they are silent on the capability of disclosing wherein the first encryption method includes a Total Memory Encryption and integrity (TMEi) encryption method; wherein the first metadata includes Total Memory Encryption and integrity Message Authentication Codes.  On the other hand, Blom teaches:
(1)	wherein the first encryption method includes a Total Memory Encryption and integrity (TMEi) encryption method; wherein the first metadata includes Total Memory Encryption and integrity Message Authentication Codes (TMEi-MACs)  (see paragraph [0008] of Blom; TMEi is a proprietary term and does not hold patentable weight).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Ndu with the teaching of Blom to protect data which is stored in a rewritable openly accessible memory from replay attacks by using an integrity key and an encryption key to en/decrypt the data, integrity protect the data via a MAC calculation, and verify the data (see paragraph [0008] of Blom).
iii.	The ordinary skilled person would have been motivated to:
(see paragraph [0008] of Blom).
11.	Claims 5-7, 12-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ndu; Geoffrey et al.  (US 20180011802 A1), in view of Prahlad; Anand et al. (US 9098542 B2), and further in view of Chhabra; Siddhartha et al. (US 20170083724 A1).
a.	Referring to claims 5, 12, 19:
		i.	Although the combination of teaching between Ndu and Prahlad teaches the claimed subject matter, they are silent on the capability of disclosing wherein the second encryption method includes a Memory Encryption Engine (MEE) encryption method.  On the other hand, Chhabra teaches:
(1)	wherein the second encryption method includes a Memory Encryption Engine (MEE) encryption method  (see paragraph [0003, 0030] of Chhabra).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Ndu with the teaching of Chhabra to secure a main memory (see paragraph [0030] of Chhabra).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Ndu with the teaching of Chhabra for add secured pages to a protected region of memory as guided by software executing on the processor (see paragraph [0030] of Chhabra).
b.	Referring to claims 6, 13, 20:
		i.	The combination of teaching between Ndu, Prahlad, and Chhabra teaches the claimed subject matter.  Chhabra further teaches:
(1)	wherein the second metadata includes Memory Encryption Engine counter data  (see paragraph [0042] of Chhabra).
c.	Referring to claim 7, 14, 21:
		i.	The combination of teaching between Ndu, Prahlad, and Chhabra teaches the claimed subject matter.  Chhabra further teaches:
(see paragraph [0049] of Chhabra).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
January 16, 2021